     Case 1:16-cr-00069-NONE-SKO Document 904 Filed 10/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:16-CR-00069-NONE
12                        Plaintiff,
13            v.                                        ORDER
14     KEVIN MOURICE PACKARD,
15                        Defendants.
16

17           IT IS HEREBY ORDERED that the chronological entries and text messages from

18    October 2 and 5, 2020, in the United States Probation Office’s record-keeping system may be

19    released to Antonio J. Pataca, Assistant U.S. Attorney, with the provision that no recipient may

20    disseminate the documents without further order of the Court other than as the Assistant U.S.

21    Attorney finds necessary to provide the documents to Mr. Packard or his defense team.

22    IT IS SO ORDERED.
23
         Dated:     October 28, 2020                          /s/ Barbara   A. McAuliffe              _
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
